DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-16 stand allowed.  Applicants filed an IDS on May 11, 2021, including one non-patent literature (NPL) reference, Pozar.  The U.S. Patent & Trademark Office (USPTO) identified the foreign patent office, the European Patent Office (EPO), that cited the Pozar NPL, and reviewed the EPO office action that used the Pozar NPL to reject claims.
Upon considering the discussion in the EPO office action, the Office maintains the allowance.  EPO cites the Pozar NPL for support for rejecting certain claim limitations missing from the primary reference as “a straightforward and well-known optimization process in implementing the aperture coupled patch antenna… while maintaining the radiation characteristics of the aperture coupled patch antenna….”.  EPO Office Action, dated May 4, 2021, at 3.  The USPTO notes differences between the shapes and locations of the antennas, and that while the claimed antenna shapes and spatial arrangement may be in other antenna packages, the claimed antenna shapes and spatial relationship is not in the claimed antenna package.  Furthermore, Pozar states, under “microstrip patch width”: “The width of the patch affects the resonant resistance of the antenna, with a wider patch giving a lower resistance.  Square patches may result in the generation of high cross polarization levels, and thus 
Note: The following sections are re-stated from the original March 31, 2021 Notice of Allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Robert Jensen, on Thursday, March 25, 2021.
The application has been amended as follows: 
Claim 2, line 1: Delete “wherein each of the”
Claim 2, line 2: Delete this line.
Claim 2, line 3: Delete the “and” at the beginning of the line and change “second portion” to “second portions”.
Claim 7, line 2: Delete the line.
Claim 7, line 3: Delete “first portion, and wherein”.

Claim 9, line 2: Delete the line.
Claim 9, line 3: Delete “first portion, and wherein” and change “second portion” to “second portions”.
Claim 11, line 1: Delete “wherein the first”.
Claim 11, line 2: Delete “antenna element has a second portion adjoining the first portion, and”.
Claim 11, line 3: After “plurality of through-openings”, add “, each through-opening”.

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “each of the first antenna element and the second antenna element has a first portion and a second portion adjoining the first portion, wherein each first portion overlaps the semiconductor die as viewed from a top-view perspective, wherein each of the first portions has a first edge and the first edges are aligned as viewed from the top-view perspective, and wherein each of the second portions has a second edge and the second edges are aligned as viewed from the top- view perspective”, in combination with the remaining limitations of the claim.
With regard to claims 2-9: The claims have been found allowable due to their dependency from claim 1 above.

With regard to claims 11-16: The claims have been found allowable due to their dependency from claim 10 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897